Citation Nr: 1523676	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-32 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on helpless child status.  


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  He died in April 1967.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.


FINDING OF FACT

The appellant, who is the Veteran's daughter, has been shown to be married since November [redacted], 1990.  


CONCLUSION OF LAW

The claim for DIC benefits on the basis of being a helpless child of the Veteran must be denied by operation of law.  38 U.S.C.A. §§ 101, 1318, 1542 (West 2014); 38 C.F.R. §§3.55 , 3.57 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
As will be discussed in further detail below, the appellant's claim for entitlement to DIC benefits is being denied solely because of a lack of entitlement under the law. Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.

II. DIC benefits based on Helpless Child Status 

In part, an eligible child of a Veteran may be entitled to DIC at the time of the Veteran's death.  38 U.S.C.A. § 1318.  A child must be "unmarried" and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) ; 38 C.F.R. §§ 3.57(a)(1).

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar the furnishing of benefits if the marriage was void or had been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.  38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1).  On or after January 1, 1975, marriage of a child terminated prior to November 1, 1990, shall not bar the furnishing of benefits to or for such child provided that the marriage: (i) Has been terminated by death, or (ii) has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by either party or by collusion.  38 C.F.R. § 3.55(b)(2)

The evidence of record indicates that the appellant was married to TLF on December [redacted], 1970 and was divorced from him on September [redacted], 1991. The appellant was subsequently married to HWC and divorced from him on December [redacted], 2002.  

There is no competent evidence of record that the appellant's marriage was rendered void or annulled.  It is clear from the record, however, that the appellant's spouses were not deceased nor were the parties divorced prior to November 1, 1990.

Although there are not marriage certificates of record, 38 U.S.C.A. § 5124 indicates, in pertinent part, that, for purposes of benefits under laws administered by the Secretary, the Secretary may accept the written statement of a claimant as proof of the existence of any relationship specified in subsection (b) for the purpose of acting on such individual's claim for benefits.  This provision applies to proof of the existence of any of the following relationships between a claimant and another person: (1) marriage. (2) dissolution of marriage. (3) birth of a child. (4) death of any family member.  See 38 U.S.C.A. § 5124(a)(b) (West 2014).  Further, pursuant to 38 C.F.R. § 3.205, proof of marriage may be established by various official records and by any other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a)(7) (2014).

In this case, the appellant's statements of her marriages and the divorce decrees, one which references her previous date of marriage, are considered credible evidence that the appellant was married twice and divorced twice.  
Since the appellant submitted evidence that she was married for the second time after her September 1991 divorce, the provisions of 38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(2), pertaining to a marriage of a child terminated prior to November 1, 1990, do not apply.  Additionally, she does not allege, nor does the evidence of record show, that the marriage was rendered void, or annulled, by any appropriate judicial court.

Because of the appellant's disqualifying marital situation, the Board does not need to address the factors regarding whether she became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  See 38 C.F.R. § 3.356(a).

The Board finds that the appellant is not eligible for recognition as the helpless child of the deceased Veteran for the purposes of obtaining DIC.

The Board has considered the appellant's statement that she was "stressed out during" her first marriage.  However, this has no bearing on the issue of whether she was married or divorced during the requisite time period.  The Board is bound by the law and is without authority to grant benefits on an equitable basis. 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For the reasons discussed above, the appellant is not legally entitled to DIC benefits based on helpless child status and her claim must be denied.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to DIC benefits, based on helpless child status, is denied.



____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


